ON MOTION FOR REHEARING.
HAWKINS, Judge.
— It is again insisted that the evidence should not be held sufficient to support the conviction. In view of that contention we have again painstakingly reviewed the statement of facts. The evidence is set out at some length in our original opinion, and it is not thought necessary to further elaborate it. Looking to the case in its entirety we conclude that the state by its evidence excluded the idea that anyone but appellant could have been guilty of the theft of the cigarettes.
The motion for rehearing is overruled.

Overruled.